The Honorable Tommy E. Mitchum State Representative Post Office Box 2082 Batesville, AR 72501
Dear Representative Mitchum:
This is in response to your request for an opinion on Act 146 of 1989. Specifically, you inquire as to whether that act would prohibit an elementary school principal from using a paging device on the school grounds.
It is my opinion that Act 146 of 1989 would not prohibit the principal from carrying a paging device on school grounds.  Two sections of the act are relevant on the question.  The first is Section 1, which amends A.C.A. 6-18-502 to provide as follows:
  (a)  The Department of Education shall establish guidelines for the development of school district student discipline policies.
  (b)  Such guidelines shall include, but not be limited to, the following requirements:
.          .          .
  (2)  Student discipline policies shall include, but not be limited to, the following offenses:
.          .          .
  (D)  Possession BY A STUDENT of any paging device, beeper, or similar electronic communication device on the school campus; however, the policy may provide an exemption for possession of such a device by a student who is required to use such a device for health or other compelling reasons.  (Emphasis added.)
Section 2 of the act is also relevant.  It provides in pertinent part:
  It shall be unlawful for an individual ENROLLED AS A STUDENT in a public or private elementary or secondary school or for ANY INDIVIDUAL AGE EIGHTEEN (18) YEARS OF AGE OR YOUNGER to possess an electronic paging device, beeper, or similar communications device while on property owned by a public or private elementary or secondary school.  (Emphasis added.)
It is clear that the student discipline policy concerning paging devices under Section 1 of the act is to affect only students. Additionally, under Section 2, the prohibition against carrying paging devices applies only to students and individuals eighteen and younger.  It is therefore my conclusion that an elementary school principal is not prohibited from carrying a paging device on school grounds.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.